   Case 20-14720-amc        Doc 12   Filed 12/28/20 Entered 12/28/20 13:33:53            Desc Main
                                     Document     Page 1 of 2


                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                PHILADELPHIA DIVISION

In Re:                                             Chapter: 13
Tonica M Lowe-Miller
                                                   Case No: 20-14720-amc
              Debtor(s)
                                                   Hearing: February 9, 2021
CitiMortgage, Inc.
             Movant

v.
Tonica M Lowe-Miller

              Respondent(s)

   OBJECTION OF CITIMORTGAGE, INC. TO CONFIRMATION OF CHAPTER 13 PLAN
     WITH RESPECT TO THE REAL PROPERTY LOCATED AT 269 MAPLE AVENUE,
                            MORTON, PA 19070

       CitiMortgage, Inc. (hereinafter, “Secured Creditor”), through its Counsel, Stern & Eisenberg, PC,
respectfully requests that this Honorable Court deny confirmation of the Chapter 13 Plan filed by Debtor
Tonica M Lowe-Miller (hereinafter, “Debtor”). In support thereof, Creditor respectfully represents as
follows:

    1. On August 26, 2010, Tonica M. Lowe-Miller signed a note in the principal sum of $191,201.00
evidencing a loan from INFINITY HOME MORTGAGE CO.,INC. A NEW JERSEY CORPORATION
in the same amount, secured by the real property located at 269 Maple Avenue, Morton, PA 19070
(hereinafter, the “Property”), as evidenced by a mortgage executed by Tonica M. Lowe-Miller and
Nelson Miller in favor of Mortgage Electronic Registration Systems Inc., as Nominee for INFINITY
HOME MORTGAGE CO.,INC. A NEW JERSEY CORPORATION, which mortgage is duly recorded
with the Recorder of Deeds for Delaware County on August 31, 2010 at Book 04795 at Page 1451.

   2. By assignment of mortgage, the mortgage was ultimately assigned to Secured Creditor.

   3. Debtor filed the Chapter 13 Bankruptcy Petition on December 11, 2020 and as a result, any State
Court proceedings were stayed.

    4. Contemporaneously, Debtor filed their Chapter 13 Plan on December 11, 2020, which provides
for the curing and maintaining of Secured Creditor’s claim in accordance with 11 U.S.C. § 1322(b)(3).
To fund the Plan, Debtor proposes to pay to the Chapter 13 Standing Trustee a monthly payment of
$637.00 for sixty (60) months for a total Base Plan of $38,220.00. See, Docket Entry No. 2.

   5. Debtor’s Plan proposes to cure pre-petition arrears to the Secured Creditor in the amount of
$31,000.00.

   6. Secured Creditor is in the process of preparing its Proof of Claim to be filed prior to the Claims
   Case 20-14720-amc         Doc 12     Filed 12/28/20 Entered 12/28/20 13:33:53           Desc Main
                                        Document     Page 2 of 2

Bar Date, but estimates that its pre-petition arrears total $37,620.49.

   7. Secured Creditor avers that the Plan is infeasible in that the Plan is underfunded and does not
provide sufficient funds to pay the claims. More specifically, Secured Creditor avers that the Base Plan
Amount proposed by the Debtor will not cure the pre-petition arrears owed to Secured Creditor as well
as provide for payment of both the Priority Claim(s) listed in the Plan as well as the Trustee’s
Commission.

    8. Secured Creditor objects to the confirmation of Debtor’s Plan as it violates 11 U.S.C. § 1322(b)
(3) by failing to “provide for the curing or waiving of any default.” More specifically, Debtor’s Plan
does not provide for sufficient funds to Secured Creditor in order to cure the pre-petition arrears due to
Secured Creditor in the approximately amount of $37,620.49.

   9. By proposing to pay Creditor as proposed, the Plan violates the standards of 11 USC sections
1325(a)(5)(B)(i) and (ii) because it pays Creditor less than the allowed amount of such claim.

   10. This Objection is made in accordance with the Federal Rules of Bankruptcy Procedure.

       WHEREFORE, Secured Creditor, CitiMortgage, Inc., respectfully requests that this Honorable
Court deny confirmation of the Chapter 13 Plan and dismiss the Chapter 13 Bankruptcy Petition
together with such other relief this Court deems necessary and appropriate.

                                              Respectfully submitted,

                                              STERN & EISENBERG, PC

                                                            By:_/s/ Daniel P. Jones_
                                                            Daniel P. Jones, Esquire
                                                            Stern & Eisenberg, PC
                                                            1581 Main Street, Suite 200
                                                            The Shops at Valley Square
                                                            Warrington, PA 18976
                                                            djones@sterneisenberg.com
                                                            Phone: (215) 572-8111
                                                            Fax: (215) 572-5025
                                                            Bar Number: 321876
Date: December 28, 2020                                     Counsel for Movant
